Citation Nr: 1717700	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  09-46 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Carter, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from November 1996 to July 1997 and November 1999 to November 2008, and from May 2016 through May 2017.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the November 2009 substantive appeal, the Veteran requested a hearing before the Board in Washington, DC.  The Veteran's request to withdraw his hearing request was received in February 2010.  38 C.F.R. § 20.704(e) (2016).

In December 2011, the Board, in part, remanded the issue of an initial higher rating for hypertension for additional evidentiary development.  The Board also raised the issue of entitlement to a TDIU and remanded it for development.  The case was returned to the Board and these issues on appeal were remanded again in April 2014 and May 2016.  The case has been returned to the Board for further appellate review.

During the appeal, the Veteran reported having headaches and nose bleeds due to his blood pressure and medication, as noted in the April 2014 VA examination report and October 2014 VA treatment record.  If the Veteran wishes to claim entitlement to service connection for these disorders as secondary to his service-connected hypertension, he is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).


FINDINGS OF FACT

1.  Prior to September 29, 2015, the Veteran's service-connected hypertension was not manifested by systolic pressure predominantly 200 or more nor diastolic pressure predominantly 110 or more.

2.  Since September 29, 2015, the Veteran's service-connected hypertension has been manifested by diastolic pressure predominantly 120.

3.  The Veteran's combined schedular disability rating meets the minimum percentage requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis from November 22, 2010 to March 7, 2011 and since July 21, 2014.

4.  The Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment due to his service-connected disabilities at any time from November 22, 2010 to March 7, 2011 or since July 21, 2014.

5.  The Veteran's combined schedular disability rating does not meet the minimum percentage requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis prior to November 22, 2010 and from March 8, 2011 to July 20, 2014.

6.  The Veteran's service-connected disabilities did not render him unable to secure and follow substantially gainful employment due to his service-connected disabilities at any time prior to November 22, 2010 and from March 8, 2011 to July 20, 2014, and no referral for extra-schedular consideration is warranted.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 10 percent for hypertension were not met prior to September 29, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.21, 4.104, Diagnostic Code 7101 (2016). 
2.  With reasonable doubt in the Veteran's favor, the criteria for entitlement to a rating of 40 percent, and no higher, for hypertension have been met since September 29, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.21, 4.104, Diagnostic Code 7101.

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341(a), 4.16, 4.17, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date have been assigned for the issue of entitlement to an initial rating in excess of 10 percent for hypertension, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

With regard to the issue of entitlement to a TDIU, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA's duty to notify was satisfied by a December 2011 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

For both issues decided herein on appeal, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantive a claim to include where warranted by law, and affording the Veteran VA examinations.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.

There was also substantial compliance with the December 2011, April 2014, and May 2016 remand directives.  The Veteran was notified in the December 2011 letter of VA's duty to notify and assist with regard to the claim for TDIU.  The Agency of Original Jurisdiction (AOJ) obtained VA treatment records dated from January 2010 to May 2013 and a VA examination for hypertension in April 2014 that is adequate to allow the Board to render an informed determination.  The AOJ also readjudicated the case in August 2012, June 2014, and July 2016 supplemental statements of the case (SSOCs), to include consideration of entitlement to a TDIU on schedular and extraschedular bases under 38 C.F.R. § 4.16(a) and (b).

Service-Connected Hypertension

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected hypertension in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007)

The Veteran filed his initial claim requesting service connection for hypertension on November 17, 2008, the day following separation from service.  In the February 2009 VA rating decision, service connection for hypertension was granted because the disability was diagnosed during his period of active service.  The Veteran was assigned a 10 percent disability rating for the entire appeal period effective from November 17, 2008.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board considers whether a rating in excess of 10 percent for hypertension is warranted at any time since the date of claim on November 17, 2008.

Under Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension), a 20 percent disability rating is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, a 40 percent disability rating is warranted for diastolic pressure predominantly 120 or more, and a 60 percent disability rating, the maximum available, is assigned for diastolic pressure predominantly 130 or more.

At the January 2009 VA general medical examination, the VA examiner noted the Veteran was not on any medication.  At the April 2014 VA examination for hypertension, the Veteran reported having headaches and nose bleeds due to his blood pressure.  Following the clinical evaluation and review of the claims file, the VA examiner noted the Veteran is on continuous medication.  Most recently at the September 2015 VA examination for hypertension, the VA examiner noted the Veteran currently takes medication, has no symptoms due to hypertension, and denied chest pain, shortness of breath, and changes in vision or neurological changes.  Review of VA treatment records, particularly in October 2014, also show the Veteran's reports of nose bleeds and his belief that it began when Lisinopril, his medication for hypertension, increased.

Since separation from service, the Veteran's systolic over diastolic pressure readings at the following VA examinations: in January 2009, the Veteran exhibited 153 / 100, 146 / 107, and 148 / 102.  In April 2014, his results were 149 / 91, 147 / 97, and 151 / 105, with an average of 149 / 97.  Most recently in September 2015, the examination report documented 160 / 120 three times.

VA treatment records from January 2009 to November 2015 documented: 156 / 100 and 153 / 105 (February 2009); 152 / 84 and 149 / 91 (April 2009); 139 / 94 and 144 / 89 (June 2009); 144 / 79 and 143 / 91 (July 2009); 138 / 89 and 163 / 99 (January 2010); 127 / 87, 151 / 97, 156 / 93, and 149 / 102 (March 2010); 148 / 87 and 159 / 85 (April 2010); 156 / 100 (August 2010); 128 / 83 (September 2010); 161 / 109 (April 2011); 110 / 60 (May 2011); 138 / 91 and 145 / 99 (March 2012); 128 / 92 (April 2012); 138 / 94 (May 2012); 158 / 108 and 156 / 107 (October 2012); 156 / 109 (November 2012); 152 / 108, 140 / 90, and 146 / 92 (April 2013); 133 / 72 (October 2013); 141 / 90 (May 2014); 134 / 87 (October 2014); 150 / 99 (December 2014); 147 / 100 (January 2015); 149 / 91 and 142 / 74 (April 2015).

VA treatment records from November 2015 to April 2016 documented 160 / 92 in February 2016.

After review of the pertinent evidence of record, as noted above, the Board acknowledges the Veteran's elevated diastolic pressure readings of 109 in April 2011 and November 2012 and of 108 in October 2012 and April 2013.  Nevertheless, the Board finds the most probative evidence of record shows the Veteran's service-connected hypertension was not manifested by systolic pressure predominantly 200 or more nor diastolic pressure predominantly 110 or more prior to September 29, 2015.  As such, an initial rating in excess of the currently-assigned 10 percent rating is not warranted at any time prior to September 29, 2015.

As noted above, the Veteran's diastolic pressure reading during VA examination on September 29, 2015 was 120 three times and subsequent readings do not indicate any worsening.  As a result, the Board finds the most probative evidence of record shows the Veteran's service-connected hypertension has been manifested by diastolic pressure predominantly 120 since September 29, 2015.  As such, an initial rating of 40 percent, and no higher, is warranted since September 29, 2015.

The Board has considered the Veteran's reported history of symptomatology related to the service-connected hypertension pursuant to seeking VA compensation benefits and at VA treatment sessions.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, his statements do not rise to a level of competency to identify the specific level of cardiovascular impairment according to the appropriate Diagnostic Code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the VA treatment records and VA examination reports discussed above, which provide measurements of blood pressure by medically trained personnel.  As such, the Board finds these records to be more probative than the Veteran's subjective reports of worsened symptomatology to warrant an initial evaluation in excess of the currently assigned 10 and 40 percent evaluations.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  1 Vet. App. 589, 595 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disability was so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis at any time during the appeal period.  See 38 C.F.R. § 3.321(b)(1).

A comparison between such level of severity and symptomatology of the Veteran's assigned evaluations for the appeal periods with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology for hypertension for which service connection is in effect.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Throughout the course of the appeal, the Veteran's medical history includes elevated diastolic and systolic pressure readings.  As noted in the introduction of this decision, the Veteran is advised to address any contentions he has regarding headaches and nose bleeds due to his service-connected hypertension.

Because the rating criteria reasonably describe the claimant's disability levels and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); VAOPGCPREC 6-96 (August 16, 1996).  The evidence does not show anything unique or unusual about the Veteran's hypertension that would render the schedular criteria inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).  

The Board has considered the possibility of staged ratings and finds that the schedular ratings for the disability on appeal have been in effect for the appropriate periods on appeal.  Accordingly, any additional staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

TDIU

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is any present impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(b).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).

"Substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  See Faust v. West, 13 Vet. App. 342 (2000).  The determination as to whether TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded.  38 C.F.R. § 4.16(a).  Age may not be considered as a factor in evaluating unemployability.  38 C.F.R. §§ 3.341, 4.19.  The Veteran's service-connected disabilities, employment history, education and vocational attainment, and all other factors bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In order to prevail on an extra-schedular basis, the record must reflect some factor that takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether one can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 
Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

As noted above and in December 2011, the Board determined that the issue of TDIU was raised by the record in connection with the claim on appeal for entitlement to an initial higher rating for hypertension.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

From November 17, 2008 to November 21, 2010, the Veteran was service-connected for lumbar strain, left knee disability, left shoulder disability, and hypertension, each at 10 percent disabling, as well as eczema and benign testicular neoplasm at 0 percent disabling.

From November 22, 2010 to March 7, 2011, the Veteran was service-connected for posttraumatic stress disorder (PTSD) at 50 percent disabling; lumbar strain, left knee disability, left shoulder, and hypertension, each at 10 percent disabling; and eczema and benign testicular neoplasm at 0 percent disabling.

From March 8, 2011 to July 20, 2014, the Veteran was service-connected for PTSD at 50 percent disabling; lumbar strain, left knee disability, and hypertension, each at 10 percent disabling; and left shoulder disability and eczema and benign testicular neoplasm both at 0 percent disabling.

From July 21, 2014 to September 28, 2015, the Veteran was service-connected for PTSD at 50 percent disabling; left knee and left shoulder disabilities, lumbar strain, and hypertension, each at 10 percent disabling; and eczema and benign testicular neoplasm at 0 percent disabling.

Since September 29, 2015, the Veteran has been service-connected for PTSD at 50 percent disabling; hypertension at 40 percent disabling; left knee and left shoulder disabilities at 10 percent disabling; lumbar strain at 10 percent disabling prior to November 16, 2015 and 20 percent disabling thereafter; and eczema and benign testicular neoplasm at 0 percent disabling prior to November 16, 2015 and 10 percent disabling thereafter. 

The combined disability evaluation is 30 percent prior to November 22, 2010, 70 percent from November 22, 2010 to March 7, 2011, 60 percent from March 8, 2011 to July 20, 2014, 70 percent from July 21, 2014 to September 28, 2015, and 80 percent thereafter.  See 38 C.F.R. § 4.25.

Pursuant to 38 C.F.R. § 4.16(a) where two or more service-connected disabilities are present, the Board finds the Veteran meets the minimum percentage requirements for consideration of a TDIU on a schedular basis from November 22, 2010 to March 7, 2011 and since July 21, 2014, and does not meet the minimum percentage requirements prior to November 22, 2010 and from March 8, 2011 to July 20, 2014.

As a result, the Board considers whether there is evidence to warrant assignment of a TDIU rating on a schedular basis, pursuant to 38 C.F.R. § 4.16(a), at any time from November 22, 2010 to March 7, 2011 or since July 21, 2014.  The Board also considers whether there is evidence to warrant assignment of a TDIU rating on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), prior to November 22, 2010 or from March 8, 2011 to July 20, 2014.

Consideration of a TDIU on an Extra-Schedular Basis prior to November 22, 2010, on a Schedular Basis from November 22, 2010 to March 7, 2011, and on an Extra-Schedular Basis from March 8, 2011 to July 20, 2014

In January 2009, the Veteran underwent a VA general medical examination.  Following the clinical evaluation and review of the claims file, to include medical records, the VA examiner noted the Veteran's current full-time employment as a warehouse worker for less than one year.  Effects on occupational activities due to the left knee included decreased mobility, weakness or fatigue, and pain.  Effects on usual daily activities due to the left knee were mild for chores, shopping, exercise, sports, recreation, and traveling, and no effects on feeding, bathing, dressing, toileting, grooming, and driving.  Effects on occupational activities due to the left shoulder disability included pain, and no effects on usual daily activities.  The examiner also concluded there were no effects on occupational or daily activities due to the Veteran's hypertension, lumbar strain, eczema, benign testicular neoplasm, or pseudofolliculitis barbae.

In a June 2009 statement, the Veteran reported he had lost many hours from work due to his knee and back pain and was told he would need to stop working soon due to the condition of his injuries, to include a rapid decrease of the knee condition.

In a November 2009 statement, submitted with the substantive appeal, the Veteran reported he left a full time job due to the inability to fulfill the job duties.

In an April 2010 statement, the Veteran reported he coached his last game of semi-professional football in April 2010 due to pain from his lumbar strain and knees.

At a March 2011 VA examination for PTSD, the Veteran reported full-time current employment as a maintenance supervisor for less than 1 year and he lost less than 1 week of work during the past 12-month period due to general family issues.  Following the clinical evaluation and review of the Veteran's medical records, the examiner concluded the Veteran does well, in part, with responsibilities given to him at work.

At a March 2011 VA examination for the left shoulder, the Veteran reported full-time employment as a maintenance worker for less than one year, and from August 2010 to January 2011 he was employed as a sport specialist.  During the prior 12 months, the Veteran lost 4 weeks from work due to his left shoulder.  Effects on occupational activities due to the left shoulder included problems with lifting and carrying, difficulty reaching, and pain.  Effects on usual daily activities due to the left shoulder were mild for chores, shopping, exercise, and recreation, there were no effects on traveling, feeding, bathing, dressing, toileting, grooming, and driving, and the Veteran prevents engaging in sports.

In December 2011, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  He reported his service-connected left knee, left shoulder, and lower back disorders affect his full-time employment in November 2008, he works full time in maintenance since January 2011, highest level of education is 4 years of college, and completed two weeks of training for technical maintenance in 2009.

In a December 2011 VA Form 21-4138, the Veteran reported he cannot work steady enough for a better job and when pain starts he must stop moving.

In June 2012, the Veteran underwent multiple VA examinations for the following service-connected disabilities: lumbar strain, left knee disability, and eczema.  At the examination for back and knee conditions, the Veteran reported he works as a regional truck driver for the past month but missed about a week/months from work in the past year due to his back and knee conditions.  Following the clinical evaluation for skin diseases, the examiner concluded the service-connected eczema does not impact the Veteran's ability to work.

At the June 2014 VA examination for hypertension, the Veteran reported current employment as a landscaper for 2.5 months.  He noted previous full-time employment as a truck driver from November 2013 to February 2014 (left due to long hours) and a truck driver for one year prior (left to be home more).  Following the clinical evaluation and review of the claims file, the examiner concluded the Veteran's service-connected hypertension did not impact the Veteran's ability to work. 

Review of VA treatment records further note the Veteran worked as a maintenance supervisor (February 2009), he has been working with a very good mood (January 2010), works as a maintenance worker (March 2010), continues to maintain long-haul trucking occupation (October 2012), works outside and as ground floor maintenance (May 2014), and works for a trucking company (November 2012). 
After a full review of the record, the Board finds that the evidence is against the claim for a TDIU on a schedular basis at any time from November 22, 2010 to March 7, 2011 and on an extra-schedular basis prior to November 22, 2010 and from March 8, 2011 to July 20, 2014.  As discussed above, the pertinent evidence of record does not demonstrate that the Veteran's service-connected disabilities, alone, were of sufficient severity to render him unable to secure or follow substantially gainful employment at any time during either appeal period.  In fact, the Veteran reported full-time gainful employment during these appeal periods. 

Moreover, the Board acknowledges that VA regulations provide that a case, where a veteran is unemployable by reason of service-connected disabilities and fails to meet the percentage standards under 38 C.F.R. § 4.16(a), must be referred to the Director of Compensation and Pension Service for extraschedular consideration.  

As discussed above, while the Veteran has not met the percentage standards under 38 C.F.R. § 4.16(a) prior to November 22, 2010 and from March 8, 2011 to July 20, 2014, the probative evidence of record does not show that the Veteran was unemployable by reason of his service-connected disabilities during either appeal period.  Again, the Veteran reported engagement in full-time gainful employment during these appeal periods.  As a result, the Board finds no referral for extra-schedular consideration is warranted for the appeal periods prior to November 22, 2010 or from March 8, 2011 to July 20, 2014.  

Consideration of a TDIU on a Schedular Basis since July 21, 2014

In August 2014, the Veteran underwent a VA examination for his service-connected PTSD.  The Veteran reported that after separation from service he completed an associate's degree, worked as a self-defense instructor, football coach, and camps, and currently employed as a groundskeeper and playing sports on a semi-professional basis.  Following the clinical evaluation and review of the claims file, the examiner concluded the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

In September 2015, the Veteran underwent an additional VA examination for PTSD.  The Veteran reported currently working as a driver for recycling center for 6 months.  After the clinical evaluation and review of the claims file, the examiner concluded the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner also noted the Veteran appears able to work.

In September 2015, the Veteran also underwent multiple VA DBQ examinations for the following service-connected disabilities: benign testicular neoplasm and eczema, left knee, left shoulder, lumbar strain, and hypertension.  

Following the examinations for male reproductive system conditions, skin diseases, and hypertension, the examiners opined the Veteran's service-connected testicular neoplasm, eczema and pseudo folliculitis barbae, and hypertension do not impact the Veteran's ability to work or affect his ability to perform occupational and employment activities.

Following the examination for knee and lower leg conditions, the examiner noted that regardless of the Veteran's employment status, the service-connected left knee disability impacts the Veteran's ability to perform any type of occupational task.  It was explained that the Veteran can stand or walk for 45 minutes at a time, has daily pain in the left knee, wears a knee brace, and has difficulty bending the knee.  Moreover, the Veteran has difficulty with employment activity that requires prolonged standing or walking.

At the examination for shoulder and arm conditions, the Veteran reported he lost his job as a truck driver because he could not open the doors on the back of the trailer and could not lift the arm overhead.  Following the clinical evaluation, the examiner opined that regardless of the Veteran's employment status, the service-connected left shoulder disability impacts the Veteran's ability to perform any type of occupational task.  It was explained that the Veteran can lift 15 to 20 pounds infrequently overhead with the left arm.  Moreover, the Veteran has difficulty performing activity involving overhead lifting with the left arm or performing activity with the left arm overhead for over 5 or 10 minutes at one time.

At the examination for back (thoracolumbar spine) conditions, the Veteran reported he lost his job one week prior due to being unable to lift the cart to dump the recyclable material due to back pain.  Following the clinical evaluation, the examiner opined the service-connected lumbar strain impacts the Veteran's ability to work.  It was explained that the Veteran has difficulty with activity such as heavy lifting for prolonged periods of time and the Veteran can lift 55 to 70 pounds infrequently.

In October 2015, the Veteran submitted an additional VA Form 21-8940.  He reported his service-connected PTSD and lower back affect his full-time employment in July 2015, he last worked full-time in September 2015, he became too disabled to work in September 2015, left his last job because of these disabilities, highest level of education is 4 years of college, and he has not had any education or training since he became too disabled to work.

In October 2015, the Veteran also submitted a September 2015 statement from a previous employer who noted the Veteran's separation during probationary period as a motor vehicle operator.  It was explained that "[d]espite repeated feedback and performance from [his] manager, [his] work performance and attitude has not improved." 

In March 2016, the Veteran underwent multiple VA examinations for the following service-connected disabilities: benign testicular neoplasm and eczema, left knee, left shoulder, and lumbar strain.  

Following the examination for male reproductive system conditions, the examiner opined the service-connected testicular neoplasm does not impact the Veteran's ability to work.

Following the examination for skin diseases, the examiner opined the Veteran's skin conditions, to include nonservice-connected pemphigus, impacts the Veteran's ability to work, specifically avoiding bright and direct sunlight and exposure to chemicals.  It was explained that pemphigus is a separate condition from the service-connected disabilities and is unrelated to the service-connected eczema.

At the examination for knee and lower leg conditions, the Veteran reported he had to change his job as a truck driver due to back and knee pain.  Following the clinical evaluation, the examiner noted that regardless of the Veteran's employment status, the service-connected left knee disability impacts the Veteran's ability to perform any type of occupational task.  It was explained that the Veteran cannot run, should avoid repetitive bending and kneeling, and limit stair climbing to one flight of stairs occasionally.

Following the examination for shoulder and arm conditions, the examiner noted that regardless of the Veteran's employment status, the service-connected left shoulder disability impacts the Veteran's ability to perform any type of occupational task.  It was explained that the Veteran cannot lift more than 30 pounds with the left arm over shoulder height, work overhead or behind back, or perform repetitive motions with the left shoulder longer than 10 minutes.

Following the examination for back (thoracolumbar spine) conditions, the examiner noted the service-connected lumbar strain impacts the Veteran's ability to work.  It was explained the Veteran cannot perform repetitive bending at the waist, run, or high impact activities, should limit climbing stairs to one flight at a time, cannot lift more than 50 pounds occasionally, and may stand and sit for up to one hour at a time then needs to stretch and move about.

VA treatment records further note the Veteran worked as a grass cutter in October 2014.

After a full review of the record, the Board finds that the evidence is against the claim for a TDIU on a schedular basis since July 21, 2014.  As discussed above, the medical evidence of record does not demonstrate that the Veteran's service-connected disabilities, alone, are of sufficient severity to render him unable to secure or follow substantially gainful employment at any time during this appeal period.  Particularly, as noted above, a pervious employer's September 2015 statement indicated reasons (other than physical disabilities) for the Veteran's separation from employment.  A March 2016 VA DBQ examiner also attributed the Veteran's nonservice-connected pemphigus (a skin disability) as an impact on the Veteran's ability to work.  Additionally, the Veteran served a period of active duty from May 2016 to May 2017, further indicating his ability to maintain substantially gainful employment.  

With respect to each appeal period on appeal for TDIU, the Board acknowledges the Veteran's and his wife's reported symptomatology of the service-connected disabilities, as well as the VA examiners' notations that his service-connected disabilities (other than hypertension and eczema) impact his ability to work.  The evidence of record also demonstrates the Veteran has not engaged in full-time employment since September 24, 2015, and his highest level of education is 4 years of college and two weeks of training for technical maintenance in 2009.

Nevertheless, the service-connected disabilities, alone, are not of sufficient severity to suggest he is unable to obtain or retain substantially gainful employment.  The record shows that the Veteran is able to drive and with his educational background and work experience, he could obtain or retain substantially gainful employment, for example, as a customer service representative or a similar job that does not require more than light physical work.  The reported impact and symptomatology of his service-connected disabilities, particularly lumbar strain, left knee, left shoulder, and PTSD, are already contemplated in the currently assigned disability ratings.  These difficulties alone do not establish that he is unable to obtain or maintain employment, but rather show that he has some level of impairment while working.


ORDER

An initial rating for hypertension in excess of 10 percent prior to September 29, 2015 is denied; and an initial rating of 40 percent, and no higher since September 29, 2015 is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to a TDIU is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


